DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Status of Claims
This action is in reply to the application filed on   
Claims  are currently pending and have been examined.
Information Disclosure Statement
Acknowledgement is hereby made of receipt of the Information Disclosure Statement(s) filed by the Applicant listed below:
June 3, 2020
May 6, 2022
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 19-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to non-statutory subject matter. 

The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. §101, Aug. 24, 2009; p. 2.

The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. § 101 as covering both non-statutory subject matter and statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “non-transitory” to the claim, see MPEP 2106 (I). Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure. See, e.g., Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473 (Fed. Cir. 1998).  Appropriate correction is required.
Claims  are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more. 
In sum, claims  are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and do not include an inventive concept that is something “significantly more” than the judicial exception under the January 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows.             
Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter). Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a . Therefore, we proceed to step 2A, Prong 1. 
Revised Guidance Step 2A – Prong 1
Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability. 
Here, with respect to independent claim , the claim recites the abstract idea of 
(1) “”;
(2) “”;
Steps ()-() fall within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, specifically, a mental process, that can be performed in the human mind since each of the above steps could alternatively be performed in the human mind or with the aid of pen and paper.  This conclusion follows from CyberSource Corp. v. Retail Decisions, Inc., where our reviewing court held that section 101 did not embrace a process defined simply as using a computer to perform a series of mental steps that people, aware of each step, can and regularly do perform in their heads. 654 F.3d 1366, 1373 (Fed. Cir. 2011); see also In re Grams, 888 F.2d 835, 840–41 (Fed. Cir. 1989); In re Meyer, 688 F.2d 789, 794–95 (CCPA 1982); Elec. Power Group, LLC v. Alstom S.A., 830 F. 3d 1350, 1354–1354 (Fed. Cir. 2016) (“we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category”). 
For example, a human could perform steps ()-() entirely mentally when . 
Furthermore, mental processes remain unpatentable even when automated to reduce the burden on the user of what once could have been done with pen and paper.  See CyberSource, 654 F.3d at 1375 (“That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson.”).  
Revised Guidance Step 2A – Prong 2
Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which the claim is directed does not include limitations that integrate the abstract idea into a practical application, since the recited features of the abstract idea are being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. (See, e.g., MPEP §2106.05(f)).  This follows conclusion follows from the claim limitations which only recite a generic “non-transitory computer readable medium” outside of the abstract idea. 
In addition, merely “[u]sing a computer to accelerate an ineligible mental process does not make that process patent-eligible.”  Bancorp Servs., L.L.C. v. Sun Life Assur. Co. of Canada (U.S.), 687 F.3d 1266, 1279 (Fed. Cir. 2012); see also CLS Bank Int’l v. Alice Corp. Pty. Ltd., 717 F.3d 1269, 1286 (Fed. Cir. 2013) (en banc) (“simply appending generic computer functionality to lend speed or efficiency to the performance of an otherwise abstract concept does not meaningfully limit claim scope for purposes of patent eligibility.”), aff’d, 573 U.S. 208 (2014). Accordingly, the additional element of a computer program product comprising a computer readable medium having stored thereon computer program means does not transform the abstract idea into a practical application of the abstract idea. 
Revised Guidance Step 2B
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept). Here, the additional elements, such as a “” does not amount to an innovative concept since, as stated above in the step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming (See, e.g., MPEP §2106.05(f)). The additional elements are specified at a high level of generality to simply implement the abstract idea and are not themselves being technologically improved. See, e.g., MPEP §2106.05 I.A; Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”).  Thus, these elements, taken individually or together, do not amount to “significantly more” than the abstract ideas themselves.
The additional elements of the dependent claims merely refine and further limit the abstract idea of the independent claims and do not add any feature that is an “inventive concept” which cures the deficiencies of their respective parent claim under the 2019 PEG analysis. None of the dependent claims considered individually, including their respective limitations, include an “inventive concept” of some additional element or combination of elements sufficient to ensure that the claims in practice amount to something “significantly more” than patent-ineligible subject matter to which the claims are directed.
The elements of the instant process steps when taken in combination do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of an electronic device itself which implements the abstract idea (e.g., the general purpose computer and/or the computer system which implements the process are not made more efficient or technologically improved); the claims do not perform a transformation or reduction of a particular article to a different state or thing (i.e., the claims do not use the abstract idea in the claimed process to bring about a physical change. See, e.g., Diamond v. Diehr, 450 U.S. 175 (1981), where a physical change, and thus patentability, was imparted by the claimed process; contrast, Parker v. Flook, 437 U.S. 584 (1978), where a physical change, and thus patentability, was not imparted by the claimed process); and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment (e.g., “” in Claim ). 
Regarding Claim : This claim depends from Claim  and only add further details to the steps in that independent claim.  Therefore, they are also rejected on the same grounds as Claim .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
  are rejected under 35 U.S.C. 102  as being  by Kasai et al. (JP 2000142442A), hereinafter “Kasai et al”.
Regarding Claim , 
 disclose:
A method for controlling an electrically powered steering assistance system for a front axle of a vehicle,
the method comprising:
receiving a signal indicative of a present vehicle acceleration magnitude (¶¶, 0017-0019, 0021; “The acceleration of the vehicle may be calculated on the basis of the vehicle speed or may be detected by an acceleration sensor.”);
determining a present degree of steering assistance provided by the electrically powered steering assistance system to the front axle of the vehicle (¶¶, 0017-0019; “The assist means 6 is constituted by an electric motor and is connected to the steering shaft 3 via a reduction gear. The assistant means 6 is electric”); and
adjusting the present degree of steering assistance by an adjustment factor based on the present vehicle acceleration magnitude (¶¶).
Regarding Claim , 
 disclose:
evaluating the present vehicle acceleration magnitude in relation to a predetermined relationship between vehicle acceleration magnitudes and adjustment factors () (¶¶),
wherein the adjustment factor is determined based on the result of the evaluation (¶¶; “The correction coefficient Kg of the corresponding assist torque is called from the obtained acceleration G by the front-rear G correction gain map 25 and is output. Then, correction is performed by multiplying the correction coefficient Kv by the basic assist force Tm and the vehicle speed by a multiplier 26, and further by multiplying the correction coefficient Kg by an acceleration G by a multiplier 29 to obtain a final assist torque, and the assist means 6 is controlled so as to be imparted with Ta.”).
Regarding Claim , 
 disclose:
wherein adjusting the present degree of steering assistance by an adjustment factor is a scaling of the present degree of steering assistance by the adjustment factor (¶¶).
Regarding Claim , 
 disclose:
wherein, in response to the signal indicating a positive acceleration, the adjustment in the present degree of steering assistance is a reduction in the degree of steering assistance in relation to the present degree of steering assistance () (¶¶).
Regarding Claim , 
 disclose:
wherein, in response to the signal indicating a negative acceleration, the adjustment in the present degree of steering assistance is an increase in the degree of steering assistance in relation to the present degree of steering assistance () (¶¶).
Regarding Claim , 
 disclose:
wherein the signal indicative of the present vehicle acceleration magnitude indicates a measure of the vehicle acceleration (¶¶).  
Regarding Claim , 
 disclose:
wherein the signal indicative of the present vehicle acceleration magnitude indicates a measure of a variation in revolution rate of the rear axle of the vehicle (¶¶).
Regarding Claim , 
 disclose:
wherein the present degree of steering assistance is a present amount of steering torque provided by the electrically powered steering assistance system to the front axle wheels of the vehicle (¶¶).
Regarding Claim , 
 disclose:
wherein the vehicle acceleration is a longitudinal acceleration of the vehicle (¶¶).
Regarding Claim , 
 disclose:
An electrically powered steering assistance system for a front axle of a vehicle,
the system comprising:
an electric motor connectable to a steering rack of a front axle of a vehicle for providing an assist steering torque to front wheels of the front axle (¶¶, 0017-0019; “The assist means 6 is constituted by an electric motor and is connected to the steering shaft 3 via a reduction gear. The assistant means 6 is electric”); and
a control unit () configured to control the electric motor to provide variable degree of steering assist torque depending on a present vehicle acceleration magnitude (¶¶).
Regarding Claim , 
 disclose:
wherein the control unit is configured to receive a signal indicative of a present vehicle acceleration value or a signal indicative of a variation in revolution rate of the rear axle of the vehicle (¶¶),
wherein the control unit is configured to alter the present degree of steering assist torque depending on any one of the signals (¶¶).
Regarding Claim , 
 disclose:
wherein, responsive to the present vehicle acceleration being a positive acceleration, the control unit is configured to control the electric motor to reduce the steering assist torque by an adjustment factor based on the present vehicle acceleration magnitude () (¶¶).
Regarding Claim , 
 disclose:
wherein, responsive to the present vehicle acceleration being a negative acceleration, the control unit is configured to control the electric motor to increase the steering assist torque by an adjustment factor based on the present vehicle acceleration magnitude () (¶¶).
Regarding Claim , 
 disclose:
A vehicle comprising the system according to claim 10 (¶¶) ().
Regarding Claim , 
 disclose:
A control unit arranged to control an electrically powered steering assistance system for a front axle of a vehicle,
wherein the control unit is configured to:
receive a signal indicative of a present vehicle acceleration magnitude (¶¶, 0017-0019, 0021; “The acceleration of the vehicle may be calculated on the basis of the vehicle speed or may be detected by an acceleration sensor.”);
determine a present degree of steering assistance provided by the electrically powered steering assistance system to the front axle of the vehicle (¶¶, 0017-0019; “The assist means 6 is constituted by an electric motor and is connected to the steering shaft 3 via a reduction gear. The assistant means 6 is electric”); and
adjust the present degree of steering assistance by an adjustment factor based on the present vehicle acceleration magnitude (¶¶).
Regarding Claim , 
 disclose:
connectable to a drive system of the vehicle for receiving the signal indicative of the present acceleration as a measure of a variation in revolution rate of the rear axle of the vehicle (¶¶).
Regarding Claim , 
 disclose:
connectable to an inertial measurement unit for receiving the signal indicative of present acceleration magnitude of the vehicle as a measure of a vehicle acceleration value (¶¶).
Regarding Claim , 
 disclose:
wherein the control unit is connected to an electric motor of the electrically powered steering assistance system for providing instruction signals to the electric motor for adjusting the degree of steering assistance (¶¶, 0017-0019; “The assist means 6 is constituted by an electric motor and is connected to the steering shaft 3 via a reduction gear. The assistant means 6 is electric”).
Regarding Claim , 
 disclose:
A computer program product comprising a computer readable medium having stored thereon computer program means for controlling electrically powered steering assistance system for a front axle of a vehicle (¶¶, 0017-0019; “The power steering computer 12 receives the outputs of the vehicle speed sensors 11 a to 11 d respectively installed on the wheel 9a,9b,10a,10b . The power steering computer 12 controls an assist force applied to the steering force by controlling the assist means 6 connected to the steering shaft 3. The assist means 6 is constituted by an electric motor and is connected to the steering shaft 3 via a reduction gear. The assistant means 6 is electric”,
wherein the computer program product comprises:
code for evaluating a present degree of steering assistance provided by the electrically powered steering assistance system in relation to a present vehicle acceleration magnitude (¶¶); and
code for adjusting the present degree of steering assistance by an adjustment factor based on the present vehicle acceleration magnitude (¶¶).
Regarding Claim , 
 disclose:
comprising:
code for evaluating the present vehicle acceleration magnitude in relation to a predetermined relationship between vehicle acceleration magnitudes and adjustment factors () (¶¶); and
code for determining an adjustment factor based on the result of the evaluation (¶¶).
Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entirety of identified prior art references as applicable as to the limitations of the claims. It is noted that any citations to specific pages, paragraph numbers, columns, lines, or figures in the prior art references presented and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP §2123.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A REINBOLD whose telephone number is (313)446-6607. The examiner can normally be reached on MON - FRI: 8AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft, can be reached on (571)270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may call Examiner Reinbold directly at (313)446-6607 (preferred) or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/SCOTT A REINBOLD/Primary Examiner, Art Unit 3747